 Case 2:19-cv-02097-PKH Document 17 <ifrestricted> Filed 05/15/20 Page 1 of 1
                             PageID #: 1106


                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

ESTEBAN R. WEST                                                             PLAINTIFF

v.                               No. 2:19-CV-02097

ANDREW SAUL, Commissioner
Of Social Security                                                         DEFENDANT

                                     JUDGMENT

      Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 15th day of May, 2020.


                                                      /s/P. K. Holmes, III
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
